Citation Nr: 1819499	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-25 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction of the rating for ischemic heart disease, status post coronary artery bypass graft from 100 percent to 60 percent, effective February 1, 2013, was proper.

2.  Whether the reduction of the rating for ischemic heart disease, status post coronary artery bypass graft from 60 percent to 30 percent, effective October 9, 2013, was proper.

3.  Entitlement to a compensable rating for scars on the left lower extremity and anterior trunk, status post coronary artery bypass graft.


REPRESENTATION

Veteran represented by:	Collin Douglas, Agent



ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from September 1965 to August 1977.

In October 2012, the Veteran testified at a hearing at the Atlanta RO before a Decision Review Officer. The transcript is of record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which reduced the disability rating for the Veteran's service connected heart disability (ischemic heart disease, status post coronary artery bypass graft) from 100 percent to 60 percent and from 60 percent to 30 percent, respectively.  The October 2013 decision also granted service connection for five scars of the chest and left leg related to heart surgery and assigned a 0 percent rating.
 
During the pendency of this appeal, the RO granted entitlement to TDIU in a July 2014 decision; this grant encompassed the entirety of the appellate period.  As this represents a full grant of the benefit sought on appeal, this claim is no longer before the Board.

The issues of propriety of the reductions in evaluation of ischemic heart disease are addressed in the REMAND section below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The surgical scars, status post coronary artery bypass graft have no disabling effects; all of the Veteran's scars are not painful or unstable.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating for surgical scars, status post coronary artery bypass graft are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.74.118 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

The Veteran was provided adequate notice regarding his claim in a July 2013 letter.  As such, the duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.

Thus, the Board finds that the evidence of record is adequate upon which to base a decision with regard to the Veteran's claims and that there is no additional evidence which needs to be obtained as to this matter.

II.  Scar

The Veteran's scars of his left lower extremity and anterior trunk are currently rated as noncompensable under the scar regulations.  38 C.F.R. § 4.118.

Under DC 7801, scars, other than those on the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  A Note associated with this DC specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.

Under DC 7802, scars, other than those on the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating if the area or areas exceed 144 square inches (929 sq. cm.).  A 10 percent rating is the maximum schedular rating available under DC 7802. 38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for a superficial unstable scar.  A Note associated with this DC specifies that an unstable scar is one where there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118.

DC 7804 provides for a single maximum 10 percent disability rating where a superficial scar is painful on examination.  A Note associated with this DC specifies that superficial scars are those not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Under DC 7805, the rater is instructed to rate the scar based on the limitation of function of the affected part.  38 C.F.R. § 4.118.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the issues on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017). 
The Veteran is service connected for five linear scars, status post coronary artery bypass graft.  One of the scars is located on the Veteran's left lower extremity and the other four are located on his anterior trunk.   He has been granted noncompensable ratings for each scar, and the Veteran contends that he is entitled to a higher rating for the scars.  See November 2013 Notice of Disagreement.

The Veteran was afforded an examination in connection with his claim in October 2013.  At that time he was diagnosed with five status post coronary artery bypass graft scars.  The first scar was located on the Veteran's left leg, was described as linear and superficial, and measured 7.1 sq. inches (46.0 sq. cm).  The second scar was located on the Veteran's sternum, was described as linear and superficial, and measured 1.8 sq. inches (11.5 sq. cm).  The third scar was located on the Veteran's lower chest, was described as linear and superficial, and measured 0.03 sq. inches (0.2 sq. cm).  The fourth scar was located on the Veteran's sternum, was described as linear and superficial, and measured 0.03 inches (0.2 sq. cm).  The fifth scar was located on the Veteran's sternum, was described as linear and superficial, and measured 0.03 sq. inches (0.2 sq. cm).  None of the scars were described as painful or unstable.  None of the scars were due to a burn.  Additionally, no other scars were identified upon examination, and the scars that were identified were not found to result in any functional impact on the Veteran's activities of daily living.    

When evaluating scars, the type and nature of the scar must be considered by the rating board.  Based on the aforementioned evidence, the Veteran is not entitled to a separate compensable disability rating for any of the scars.  DC 7800 does not apply because it pertains to the head, face, or neck.  DC 7801 does not warrant a separate compensable disability rating because the Veteran's scars are not deep.  DC 7802 does not support a separate compensable disability rating because the scar does not exceed an area of 144 square inches (929 sq. cm.).  DC 7803 does not warrant a separate compensable disability rating because the Veteran's scars are not unstable.  DC 7804 does not warrant a separate compensable disability rating because the Veteran's scars are not painful on examination.  Finally, DC 7805 does not warrant a separate compensable disability rating because the Veteran's scars do not limit his function of the affected part (i.e., his left lower extremity or anterior trunk).  Thus, the Veteran's residual scarring does not warrant a compensable disability rating under any of the scar regulations. 38 C.F.R. § 4.118.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a compensable rating for the Veteran's linear, superficial scars of the left lower extremity and anterior trunk is denied.


REMAND

In a November 2012 rating decision, the RO implemented a proposed reduction of the evaluation of ischemic heart disease from 100 percent to 60 percent, effective February 1, 2013, based on a routine future examination.  The Veteran filed a timely notice of disagreement (NOD) with this final action.  However, due to subsequent development and a second reduction in evaluation, no further action appears to have been taken on the initial NOD.  There is no indication the Veteran has withdrawn such.  

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).  Remand is necessary for issuance of the SOC.

Moreover, because a decision on the propriety of the reduction from 100 to 60 percent will potentially impact the procedural and factual position of the disability at the time of reduction from 60 to 30 percent, the two issues are inextricably intertwined, and no action may be taken on the latter until the former is addressed.

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC regarding the issue of propriety of the reduction in evaluation for ischemic heart disease from 100 percent to 60 percent.  Advise the Veteran of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to this matter, the perfected issue should be certified to the Board.

2.  Readjudicate the claim on appeal, to include that regarding the propriety of the reduction from 60 percent to 30 percent, if required.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the 


	(CONTINUED ON NEXT PAGE)


requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


